ACCEPTED
                                                                                                   12-14-00258-CV
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                             10/22/2015 3:25:26 PM
                                                                                                         Pam Estes
                                                                                                            CLERK

                         LAW OFFICE OF DARRIN WALKER
                                   6134 Riverchase Glen Dr.
                                    Kingwood, Texas 77345                      FILED IN
                                                                       12th COURT OF APPEALS
Darrin M . W alker
                                                                            TYLER, TEXAS
                                                               Telephone: (281) 358-2295
Board Certified—Civil Appellate Law                                    10/22/2015
                                                               Facsimile:           3:25:26 PM
                                                                           (281) 358-5602
Texas Board of Legal Specialization                                            PAM ESTES
                          ____________________________________________            Clerk

                                       October 22, 2015


Hon. Pam Estes
Clerk, Twelfth Court of Appeals
1517 West Front St., Suite 354
Tyler, Texas 75702


       Re:    Danny Vines and Nancy Vines v. Ray Durrett, Cause Number 12-14-00258-CV in
              the Twelfth Court of Appeals

Dear Ms. Estes,

         At oral argument on the above-referenced case on October 22, 2015, the Court requested
that I submit a letter with the citation of a case that I mentioned but which was not cited in
Appellee Ray Durrett’s brief. The case I referred to was G.T. Leach Builders, LLC v. Sapphire
V.P., LP, 458 S.W.3d 502 (Tex. 2015). The portion of the opinion I referred to was at pages
527-530, including footnote 22.

      Please forward this letter to the members of the Court. Your assistance is sincerely
appreciated.

                                                                  Sincerely,

                                                                  /s/ Darrin Walker

                                                                  Darrin Walker
                                                                  Texas Bar No. 00788600
                                                                  Attorney for Appellee

c.c.   Hon. George Gibson
       Attorney for Appellants
       via electronic service and
       via email to ggibson@nathansommers.com